Petitioner, Roy Titus, convicted of a violation of the prohibitory liquor laws in the county court of Dewey county, was adjudged to be confined in the county jail for 30 days and to pay a fine of $150.
From the petition and return to the rule to show cause it appears that after petitioner had served his jail sentence he gave a stay bond with good and sufficient sureties thereon to stay payment of said fine and costs for the period of 30 days, which bond was accepted and approved by the county court of Dewey county, and he was released from custody. That thereafter, on October 12, 1935, said county court entered an order forfeiting said stay bond and directed the county attorney of said county to collect the same, and, if necessary, to institute proceedings for that purpose. That on the 21st of November, 1935, said county attorney filed an action in the district court of Dewey county to recover on said stay bond, and service of summons was duly had on petitioner and sureties on said stay bond on the 23d day of November, 1935. That on November 18, 1935, said county court issued a commitment to the sheriff of Dewey county, and the said petitioner was committed to the sheriff of Dewey county, and the said petitioner was committed to the county jail of said county. *Page 452 
This case was set on the January, 1936, docket. No appearance was made in behalf of the petitioner and no appearance has ever been made in his behalf in this court and no brief has been filed.
The question as to whether or not the judgment and sentence in this case has been executed and satisfied cannot be determined from the petition and the return. It appearing that petitioner has abandoned his case, the same will be dismissed for want of prosecution.